Citation Nr: 1760949	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial compensable disability rating for hearing loss.

3.  Entitlement to an extraschedular rating for PTSD.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

REMAND

The Veteran served on active duty from October 1951 to June 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

In February 2016, the Board remanded the appeal for additional development.  At that time, the Board also denied a schedular disability rating in excess of 70 percent for PTSD.

Additionally, in February 2016, the Board remanded another six issues for the issuance of a statement of the case.  This was accomplished and the Veteran ultimately appealed the issues to the Board.  The Board addressed those claims in a recent October 2017 decision.

Despite the development accomplished since the February 2016 remand, to include affording the Veteran VA examinations, no readjudication of the issues in the instant appeal was completed, and thus, such action should be accomplished on remand.  In the February 2016 remand directives, the Board requested that a supplemental statement of the case (SSOC) be issued if the benefits sought were not granted in full.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims with consideration of all the evidence, including any new evidence.  If the benefits sought are not granted in full, furnish the Veteran and his representative with an SSOC and return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




